Title: John Quincy Adams to Abigail Adams, 22 June 1798
From: Adams, John Quincy
To: Adams, Abigail


          
            22. June 1798.
          
          Since the date of my last I have received your favour of 8. April, with the pamphlets mentioned in it.— The communications of the American Commissioners have resounded through every part of Europe, and produced a very sensible impression in the public opinion with regard to the characters exposed in them.— An attempt at defence has been made, by a publication in the official newspaper of the Directory, but which as far as I have heard has only corroborated and confirmed the suspicions which naturally resulted from the proceedings developed in the dispatches of the Commissioners.
          The paper of which I speak is not signed but has every other appearance of proceeding from the hand of Talleyrand himself, and is accompanied by several letters between him and Mr: Gerry, and one to him from Hauteval acknowledging that he is the person designated by the letter Z.— As this paper will doubtless be public in America before the arrival of this letter, I shall only mention a few remarks which it suggested to me and which I doubt not will occur to others and be properly unfolded to the American public.
          It is throughout in a very angry style of crimination against the American Government, against the President, against all the three Commissioners, but intermixed with compliments and flattery for Mr: Gerry; under the bitterness of its invective it seems as if it expected to pass imperceptibly over the real point of its own defence,

for it does not deny one fact alledged in the reports of the Commissioners.
          It charges them with having kept themselves distant from the Government to which they were sent, and listened, at the same time, to foreign intriguers who only wished to dupe them.— As if they had not been denied reception— As if they had not for a long time been informed from Talleyrand that he could not see them at all.
          As to the proposal relative to the purchase of Batavian inscriptions, he freely acknowledges it; as well as the demand that the President’s speech of 16. May should be retracted and explained.
          It appears to be very much disconcerted at the prospect that the publication of these papers will weaken the effect which Talleyrand meant to produce by his official communications to the Envoys, where all the diplomatic skill of France was employed to throw the blame of aggression upon the American Government, and to improve the dispositions of the french party in America, for the benefit of the Directory.— It abuses the American Government for not publishing these Official documents, while it was so anxious to display the others.— The Bishop-Noble-Emigrant-Citizen Minister, knew very well that on the 3d: of April when the published dispatches were communicated to Congress, his skilful official Letters, could not possibly have been received in America, and of course could not be published with the rest; but through his whole publication he appears to think a confusion of dates is a very easy mode of passing impositions upon the public.
          He demands very formally, who W, X, Y, and Z. are of Mr: Gerry, who finally gives him the names of X and Y, but answers that he knows of W. only by hearsay, and Z, names himself. But in truth the only person whom it could be necessary for Talleyrand to know for his defence upon the imputation of corruptibility was Y. and why should he ask, Mr: Gerry to name him? The papers themselves designated to Talleyrand, who Mr: Y. was, as well as Mr: Gerry could do, since they detailed a conversation between these two Ministers at which Y. is stated to have been present, and in which Talleyrand told Mr: Gerry, “that the information Y. had given him was just and might always be relied on.”— This fact proves that Y. was at that time and for that purpose an agent of Talleyrand, and as the latter could not but recollect the interview related in the dispatch, he could have no occasion to enquire of Mr: Gerry, who Y. was.
          But it is to be remembered that the American Commissioners had

promised X. and Y. that their names should not be published.— This promise was not obligatory to Talleyrand, whom it would be natural to expect Y’s conduct if unauthorized had greatly injured and offended, and whom one would suppose anxious to proclaim him by name in the face of the world, as a cheat and imposter.— The circumstances indeed seemed to call for such an exposure.— For after Talleyrand had expressly told Mr: Gerry, that he might rely upon Y’s information, and after numerous other demonstrations that Y. had acted in this business under authority from Talleyrand, such corrupt proposals as Y. made if without authority were more offensive and injurious to Talleyrand and the Directory, than to the American Envoys and Government. Their tendency was only to plunder the latter, but to disgrace the former—to steal from these, only their purse, but to filch from those, their good name.
          By calling upon Mr: Gerry for the names, Mr: Talleyrand probably expected that he would give those of X and Y, only upon condition that they should not be made public; a condition which would have been readily complied with and might have relieved the french Minister from some embarrassment, by furnishing him with an apology for keeping them secret.— Mr: Gerry was aware of this and therefore in his answer besides intimating to Talleyrand that he knew as well as himself who Y. was, he only stipulates that the names shall not be published as coming from him; and thereby leaves Talleyrand at full liberty to publish them, from his own knowledge.
          This however he has not done; he tells the world that they are foreigners, and have quitted the territories of the Republic. That X had no acquaintance with him, and that Y. had been recommended to him but never had his confidence—and he intimates the necessary condition of every Minister holding his department, which obliges him to see and listen to many persons with whom he has no connection.
          In reply to this, it is not necessary to enquire how Y. became acquainted with all the proposals which Talleyrand intended officially to make to the Commissioners, and was the first to announce them; or how he became possessed of copies of his official letters, before they were sent— More direct proof renders presumptive evidence needless. In the interview between Talleyrand, Mr: Gerry, and Y. on the 17th: of December, Mr: Gerry tells us that “he observed to Mr: Talleyrand, in English; slowly, that M. Y. had stated to him that morning some propositions as coming from Mr Talleyrand

respecting which Mr: Gerry could give no opinion.”— It is in answer to this that Mr: Talleyrand tells Mr: Gerry that “Y’s information was just and might always be relied on.”
          Mr: Gerry certifies indeed that X and Y never produced any authority for negotiating, and that fact was already clearly and unequivocally established by the dispatches themselves— Yet Talleyrand lays as much stress upon this admission, as if the imputation he was called upon to repel had really been a charge of official proposals for corruption.— This extreme anxiety to disprove what was never asserted, leaves the real ground of suspicion undisputed, and adds a strong presumption that it was not susceptible of refutation.
          Indeed the extreme caution in keeping the appearances of official purity, is apparent through all the transactions, and is peculiarly evident in an incident related in the account of the above-mentioned interview on the 17th: of December— Mr: Gerry told Talleyrand that upon his propositions made through M. Y, that morning, he could give no opinion.— Now one of these propositions not only regarded the £50,000 gratuity, but even suggested a mode whereby they might be raised.— Talleyrand answers that Y’s information then and always might be relied upon as just: “but that he would reduce to writing his propositions; which he accordingly did.”— In this writing, not a syllable was said about the £50,000. but the other proposition made that morning by Y was formally made in it.— This writing Talleyrand shewed to Mr: Gerry and then immediately burnt it.— The object in writing it therefore is easily devined. Mr: Talleyrand wished Mr Gerry, to give full credit to Y’s propositions, and therefore verbally confirmed them generally. But at the same time the possible necessity of a future disavowal might occur, especially as Mr: Gerry said he could give no opinion upon the proposals— The writing therefore contained only that which might officially be maintained, and all the appearances of official decorum were preserved against the effects which might proceed from the general confirmation verbally made of Y’s proposals.
          The demand for £50,000, gratuity was very often repeated, and once stated by Y, as coming from Talleyrand himself; and Talleyrand had told Mr: Gerry that the difficulty with regard to the President’s speech, might be removed by the offer of money; but that if it should, an application for a loan would nevertheless be made.
          It is certainly possible that Y. had no authority from Talleyrand to make the proposals to pay money for purposes of corruption; but if this were the case, would Talleyrand now pretend in contradiction

to his own words, in contradiction to a long series of irresistible proofs, that Y. had none of his confidence, that he was merely an intriguing foreigner with whom he had scarcely any acquaintance, and that the American Envoys, in listening to him at all, had only shewn tokens of their deplorable credulity?— Would he now accuse the American Commissioners of keeping themselves distant from a Government, which had refused to receive them? would he shrink from the investigation of the real suspicions rising against him, and endeavour to drown them in a flood of invective against the Commissioners, against the American Government, against the President, against the british Government?— Would he have taken refuge in odious insinuations, or have hoped to find a shield in calumniating speculative opinions?— No! he would have boldly named the man whose conduct had disgraced and betrayed his confidence. He would have acknowledged the authority and agency that he did really give him to confer with the American Commissioners informally, and denied ever having hinted to him any thing like the proposals for private hush-money.
          There is no evidence that the corrupt propositions were known to any member of the Directory.— But it is somewhat surprizing that they should have deemed such a defence as Talleyrand has published a sufficient justification, so as to continue him in the Department of foreign affairs.
          It may further be remarked, that the mode of proceeding with regard to the American Envoys, was extraordinary, and must be supposed to be founded upon some motive.— The Directory had previously refused to receive one of them, and ordered him to quit the territories of the Republic. The reason then alledged by their writers was that his powers were not sufficiently extensive.— They now permitted the Commissioners to come to Paris and furnished them with cards of hospitality. But they would not receive them, and for a long time the Minister of foreign relations refused to have any direct intercourse with them.— Their consent to the several payments of money, was made a preliminary to their reception.— What other motive could occasion this conduct than the desire of extorting money from the personal considerations of the Commissioners?— Two of them very decidedly declared themselves against this demand of tribute— The third appeared more disposed to comply with it, and he of course has been treated with less indignity than the others— He was permitted to remain unacknowledged while the others were ordered to depart.
          
          The demand that the United States should purchase the 16 millions (florins) of Batavian Rescriptions is now openly avowed, and one of the reproaches to our Commissioners made by Talleyrand is, that they had not the will to comply with it— “France lent money to the United States— Why should not they in return lend money to France”— This he says would have been repeated to the Envoys, from one end of France to the other— The answer to this argument made by the Commissioners he does not notice— That when France lent money, the act was perfectly voluntary, an option of her own, which she was at liberty to refuse, and that her demand now is made as an indispensible preliminary to negotiation and made in the midst of accumulating hostilities and depredations upon those from whom she would thus borrow— The Envoys might have added that when France lent money, it was during a War in which she and the United States were making a common cause. That she was under no obligations of neutrality forbidding the loan, as the United States are now— That the loan was made upon fair and equal conditions, upon a well founded expectation that she would be repaid— That she had the obligation of the United States for repayment, and knew by her own superiority of force that she should possess if necessary the means of compelling it.— That the consideration was equal and reciprocal as she gave no more than she would receive with good interest— But in selling the Batavian Rescriptions, she contracted no obligation for their payment— She insisted upon their purchase at par, when they were confessedly depreciated to half their nominal value— So That under the name of a loan she exacted a real gift of one half its amount and meant to be under no sort of obligation for the repayment of the remainder.— That the whole amount of the sums lent by France (not more, I think than half a million sterling) was to a Nation of her wealth and population, an object scarcely perceptible, while the sums she now demanded, if granted would bear upon the United States as a burthen altogether intolerable— That with twenty-five millions of people and thirty millions sterling of revenue she had lent us about half a million, and now asked of us, with one fifth of those numbers, and less than one fifteenth of that revenue, to lend her nearly three times as much, and in truth to give her more than the whole of what she had ever loaned.
          The Citizen Talleyrand says that the publication of the dispatches from the Commissioners was a deplorable provocation, on the part of the American Government.— I hope indeed the time will come

when the People of the United States will be thoroughly convinced that their Executive Government ought to be fully entrusted with all their foreign negotiations, and that such publications, must necessarily be extremely dangerous to their interests— But as long as the Legislature of the Union will insist upon knowing every thing, and the spirit of the People supports them in this pretension, there is no remedy; the evil is inevitable— The publication is a necessary consequence of the communication— We saw, three years ago, that an injunction of secrecy was ineffectual even in so small a body as the Senate, when its members are divided in their political opinions and inflamed by the Spirit of party— How much more certainly must this occur, when the secret is divulged to yet another body three or four times as numerous.
          In the present instance there was certainly no provocation on the part of the President, for he gave a caution against the publication at the time when he sent the papers— Yet the french Minister, with all the diplomatic skill of his Country vents his resentment against the President, by slanderous insinuations and false assertions calculated to foment the prejudices, and inflame the jealousies of the American People against their chief-magistrate.— In doing this he is very careful to pursue the track of the party in the United States supposed to be devoted to France, and opposed to the measures of the President.— His performance in this part is almost a repetition of a speech made last Winter by a member of the house of representatives upon the foreign intercourse bill; which speech was the only one upon that occasion that has appeared translated in the Paris Newspapers.
          I am ever faithfully your’s.
          At the close of this sort of Manifesto, full as it is of the most determined though insidious hostility against the American Government and its President; there is a declaration that the french Directory ardently and sincerely desires to be at Peace with America— But there is also evidence contained in it, that they begin to perceive that in case of a War, America would not be so impotent and despicable an enemy as they have long affected to consider her— They appear sensible how dependent their Colonies are upon the United States, and are willing to debase themselves to a calculation of the consequences which a war would produce to France, at this time— Nothing can more forcibly prove that if they saw firmness and Union on the part of America, they would shrink from their extravagant

demands, and cease at least some part of their excessive and unjust depredations. All their efforts therefore are, while they continue their hostilities, to weaken and divide us. They pursued this game (my heart bleeds to acknowledge it) but too successfully with the Commissioners one of whom will I fear never justify to his Country his abandonment of his Colleagues, under an impression of terror and under a menace of rupture, which he could have no reasonable hope of preventing— The same artifice is eminently conspicuous through the whole of the publication of which I now speak.— Its weakness of argument; its disregard or inaccuracy of fact, has been amply exposed above— As a defence of Talleyrand against strong presumptive evidence of corruptibility, it is nothing—less than nothing.— But as an artful and insidious declamation, provoking War amidst professions of Peace, courting every Passion, enlisting every prejudice to set the Americans at opposition with their own Government, and at enmity among themselves, it is written with great ability— It is no less than might be expected from the bosom friend of, Mirabeau, one of the ablest and most corrupt of men.
          You wish to live at Peace with America— And in answer to her complaints of violence and rapine, after rejecting her Ministers of Peace, you tell the Americans that the men in their highest offices, are the blind and servile tools of Great Britain— That they wish to make them adopt the British Constitution, and are rushing into War to force it upon the People— Is this language pacific? is it friendly towards the American Government?— Could inveteracy tho most deadly say more?— But your friendship is for the People,—not, for the Government— Have not all your injuries, all your depredations been committed upon the People? Have the Government even complained of any personal injury done to them however great their occasion? Have the long series of executive arretés and legislative decrees contrary to the solemn stipulations of your Treaties; contrary to the universally recognized laws of Nations; contrary to the common principles of humanity, have the numberless depredations committed without any arrêté or decree, but under colour of your authority, and to a representation of which you refuse to listen, have not all these been acts of hostility to the People— Are you now more ready to redress these wrongs? have you repealed those arrêtés or decrees? have you even ceased to execute them?— If on the contrary they are all continued and increasing, what is your declaration of peace and friendship, but a smile upon the face while you plunge the stiletto to the heart?
          
          Such it appears to me would be the natural and just reply of every true American— If however the Directory really feel any disposition of peace or friendship towards us, I most ardently desire that every such disposition may be met with a similar spirit of conciliation—not by base and degrading submission to injustice unrepaired, and un-removed;—not by humiliating and oppressive contributions under the name of loans— Not by bribes through channels formal or informal, through native frenchmen or foreign intriguers, but by an unaltered and unalterable system of truth and Justice, and an honest determination even after all that has happened to do for the friendship of France, every thing consistent with the duties of a neutral, and the rights and honour of a free and independent Nation.
          I remain ever faithfully your’s.
        